431 F.2d 1376
Federico Ceballos DOMINGUEZ, Appellant,v.Robert I. MOSELEY, Warden, U. S. Penitentiary, Leavenworth, Kansas, Appellee.
No. 401-70.
United States Court of Appeals, Tenth Circuit.
October 5, 1970.

Appeal from the United States District Court for the District of Kansas, 317 F.Supp. 10.
Federico Ceballos Dominguez, pro se.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District Judge.
PER CURIAM.


1
Dominguez was notified that the court was considering summary affirmance and afforded an opportunity to oppose such disposition by filing a memorandum addressing the merits of the cause. He has submitted a brief, filed at the time of docketing, and a supplemental pleading since then. Examination of the file and records in this case prompts the conclusion that the questions presented are so unsubstantial as not to warrant further argument.


2
Accordingly, the judgment of the district court is affirmed for the reasons stated in its Memorandum and Order, 317 F.Supp. 10 (D.Kan.1970). See also Dearman v. Woodson, 429 F.2d 1288 (10th Cir., 1970).